Prospectus Supplement May 15, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2006 Effective May 30, 2006, in the section Who manages the funds? the table entry with respect to Putnam VT Growth and Income Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT GROWTH AND INCOME FUND Large-Cap Value Team Joined Portfolio Leaders Fund Employer Positions Over Past Five Years Joshua Brooks 2005 Putnam Management Deputy Head of Investments; Chief 2003  Present Investment Officer, Large Cap Equities Previously, Chief Investment Officer, U.S. Core and Core Equities Teams; Director, Global Equity Research Delaware Investment Chief Investment Officer, Value Investing Advisors Prior to April 2003 Eric Harthun 2006 Putnam Management Portfolio Manager 2000  Present Previously, Senior Analyst Joined Portfolio Member Fund Employer Positions Over Past Five Years David King 1993 Putnam Management Senior Portfolio Manager 1983  Present HV-5780 234763 5/06
